Citation Nr: 9902518	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  He served during World War II, and the report 
of separation shows that he was awarded the Purple Heart 
Medal.  In addition, record indicates that the veteran was a 
prisoner of war (POW) between January 1945 and May 1945, 
following his capture during the Battle of the Bulge.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
PTSD and an evaluation of 10 percent disabling was assigned.  

In a decision dated April 1998, the Board denied the 
veterans claim for an evaluation in excess of 10 percent 
disabling for PTSD.  The veteran appealed the Boards 
decision to the United States Court of Veterans Appeals 
(hereinafter the Court).  In September 1998, the Court 
vacated the Boards April 1998 decision, and a Joint Motion 
for Remand was granted.  This case was thereafter returned to 
the Board for further evidentiary development, readjudication 
and disposition in accordance with the terms of the joint 
motion.  


REMAND

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his service-connected 
PTSD.  

The September 1998 joint motion indicated that a remand was 
necessary in order for the Board to adequately discuss the 
appellants symptomatology in the context of the rating 
criteria for the next higher evaluation, so as to comply with 
the Courts decisions in Mittleider v. West, 11 Vet.App. 181, 
182 (1998), and Shoemaker v. Derwinski, 3 Vet.App. 248, 258 
(1992).  Additionally, it was noted that the recent 1996 VA 
mental disorders examination did not reflect the degree of 
impairment due to the veterans PTSD, and therefore, a 
thorough and contemporaneous psychological examination should 
be scheduled on remand, to include evaluation of the 
requirements set forth in the relevant diagnostic codes and 
review of the claims folder by the examiner.  

Also, on remand the appellant will be given an opportunity to 
provide additional evidence and argument in support of his 
claim, in accordance with the Courts holding in Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The veteran will also 
be asked to provide a list with names and addresses of all 
medical care providers who have treated him for PTSD since 
June 1996 so that the Boards decision is based on all of the 
evidence available.  See Gilbert v. Derwinski, 1 Vet.App. 78 
(1990).

Pursuant to the Courts Order of September 1998, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
notify him of the opportunity to submit 
additional evidence and argument in 
support of his claim for an increased 
evaluation for PTSD.  The RO should 
request that the veteran provide 
information as to the dates and location 
of any treatment, to include either VA or 
private sources, which he has received 
for PTSD or any other mental disorder 
since June 1996, the date of the most 
recent VA examination.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veterans treatment records.  Any 
records obtained through these channels 
should be associated with the claims 
folder.  





2.  Upon completion of the foregoing, the 
RO should schedule the veteran for the 
following examinations/evaluations:

a.  A psychiatric examination by a VA 
physician, for the purpose of assessing 
of the degree of impairment which is due 
to the veterans PTSD.  All indicated 
special tests/studies should be 
conducted, and the examiner should 
provide a complete multi-axial diagnosis, 
with assignment of a current Global 
Assessment of Functioning (GAF) score as 
well as a GAF score for the previous 
year.  The examination should be 
conducted in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition (DSM-
IV).  All objective findings should be 
noted in detail, and prior to the 
examination, the examiner should be 
provided with a copy of the rating 
criteria pertaining to PTSD. The specific 
criteria addressed therein (and 
particularly the criteria for the next 
highest, or 30 percent evaluation) must 
be afforded full consideration during the 
examination and should be thoroughly 
discussed in the examination report.  The 
examiner should also be provided with the 
claims folder so that the veterans 
medical history may be reviewed prior to 
the examination.  Complete rationales 
should be provided for any conclusions 
reached.  

b.  The RO should schedule the veteran 
for evaluation/assessment by a VA 
psychologist, for the purpose of 
determining the nature and severity of 
the veterans PTSD symptomatology.  The 
psychological evaluation should include 
all special tests/studies as indicated, 
and a social and industrial survey should 
be conducted at this time.  All test 
findings and observations should be noted 
in detail in the examination report, and 
the examiner should provide diagnoses as 
appropriate.  The veterans claims folder 
should be provided to the examiner prior 
to the examination, so that the veterans 
medical history can be reviewed.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

3.  Thereafter, the RO should review the 
veterans claim based on all of the 
evidence which is now of record, in order 
to determine whether the claim for an 
increased evaluation for PTSD may now be 
allowed.  This review should include 
evaluation of the veterans claim in 
light of both the old and the new 
criteria pertaining to mental disorders, 
as the regulations were changed during 
the pendency of the veterans appeal.  
See Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  If the decision remains adverse, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case which discusses the 
pertinent regulations, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development pursuant to the Courts September 1998 Order.  
The Board intimates no opinion as to the ultimate outcome of 
the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
